Case 1:19-cv-00473-DG-RER Document 42 Filed 02/26/20 Page 1 of 4 PageID #: 502



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  BOB McNEIL, an individual, on behalf of
  himself, and all others similarly situated,

  Plaintiff,

  v.                                                      CASE NO. 1:19-CV-00473-FB-RER

  CAPITAL ONE BANK, N.A.,

  Defendant.



       PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY SUBMITTED IN
         OPPOSITION TO DEFENDANT’S MOTION TO DISMISS COMPLAINT

        In further support of his Opposition to Defendant’s Motion to Dismiss, Plaintiff submits

the recent decisions of Noe v. City National Bank of West Virginia, 3:19-cv-0690 (S.D.W. Va. Feb.

19, 2020) (attached as Exhibit A), Ingram v. Teachers Credit Union, No. 49D01-1908-PL-035431

(Marion Co., Ind. Commercial Court Feb. 18, 2020) (attached as Exhibit B).

        In Noe, plaintiff sued the City National Bank of West Virginia (the “Bank”) for breach of

contract and the implied covenant of good faith and fair dealing over the assessment of multiple

insufficient funds (or NSF) fees where the bank had promised a single fee “per item.” The Bank

moved to dismiss arguing that its contract permitted the fees. Judge Robert C. Chambers of the

U.S. District Court for the Southern District of West Virginia held that the court could not dismiss

the case at such an early stage of the litigation because, on the face of the contracts at issue, “it is

unclear whether Defendant had the contractual right to assess more than one NSF fee for a single

attempted purchase.” Ex. A at 10. The court also noted that plaintiff sufficiently alleged each

element of a breach of contract action, including violations of the implied covenant of good faith

and fair dealing, in her complaint. Id. at 9-13.
Case 1:19-cv-00473-DG-RER Document 42 Filed 02/26/20 Page 2 of 4 PageID #: 503




       In the Ingram case, plaintiff sued Teachers Credit Union over the assessment of multiple

insufficient funds fees on the same item, alleging breach of contract, including violations of the

implied covenant of good faith and fair dealing.       Judge Heather A. Welch of the Indiana

Commercial Court held that plaintiff stated claims for breach of contract because “there is a

possibility that the language is ambiguous” and because in such a circumstance “contract

interpretation is to be determined at the summary judgment stage, not the motion to dismiss stage.”

Ex. B at 7. The court held that “there are a set of circumstances in which the Plaintiff could be

entitled to relief” for breach of contract and for breach of the covenant of good faith and fair

dealing, and therefore denied the motion to dismiss. Id.



Dated: February 26, 2020                     Respectfully submitted,



                                             /s/ Steven M. Nathan
                                             Steven M. Nathan
                                             Scott Martin
                                             HAUSFELD LLP
                                             33 Whitehall St., 14th Floor
                                             New York, NY 10004
                                             Telephone: (646) 357-1100
                                             Facsimile: (212) 202-4322
                                             snathan@hausfeld.com
                                             smartin@hausfeld.com

                                             James Pizzirusso (pro hac vice)
                                             HAUSFELD LLP
                                             1700 K St., NW, Ste 650
                                             Washington, DC 20006
                                             Telephone: 202-540-7200
                                             Facsimile: 202-540-7201
                                             jpizzirusso@hausfeld.com




                                                2
Case 1:19-cv-00473-DG-RER Document 42 Filed 02/26/20 Page 3 of 4 PageID #: 504




                                    Jeffrey D. Kaliel (pro hac vice)
                                    Sophia Gold (pro hac vice)
                                    KALIEL PLLC
                                    1875 Connecticut Ave., NW, 10th Floor
                                    Washington, DC 20009
                                    Telephone: 202-350-4783
                                    jkaliel@kalielpllc.com
                                    sgold@kalielpllc.com

                                    Hassan A. Zavareei (pro hac vice)
                                    Andrea Gold (pro hac vice)
                                    TYCKO & ZAVAREEI LLP
                                    1828 L St NW, Suite 1000
                                    Washington, DC 20036
                                    Telephone: 202-973-0900
                                    Facsimile: 202-973-0950
                                    hzavareei@tzlegal.com
                                    agold@tzlegal.com

                                    Jeff Ostrow (pro hac vice)
                                    Jonathan M. Streisfeld (pro hac vice)
                                    KOPELOWITZ OSTROW
                                    FERGUSON WEISELBERG GILBERT
                                    One W. Las Olas Blvd., Suite 500
                                    Fort Lauderdale, FL 33301
                                    Telephone: 954-525-4100
                                    Facsimile: 954-525-4300
                                    ostrow@kolawyers.com
                                    streisfeld@kolawyers.com

                                    Attorneys for Plaintiff and the Putative Classes




                                       3
Case 1:19-cv-00473-DG-RER Document 42 Filed 02/26/20 Page 4 of 4 PageID #: 505




                                  CERTIFICATE OF SERVICE

       I certify that on February 26, 2020, a true and accurate copy of the foregoing Plaintiff’s

Notice of Supplemental Authority Submitted in Opposition to Defendant’s Motion to Dismiss

was filed electronically with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                           /s/ Steven Nathan




                                                   4
